Title: “Conseils aux Ministres Anglois”: A Satire Possibly by Franklin, [c. 22 December 1778]
From: Franklin, Benjamin
To: 


While no direct evidence links Franklin to this satire and his contributions to the Affaires were infrequent, we believe he may have written this piece. Its subject matter is the October 3 manifesto of the Carlisle commission, in which Britain threatened to use every means in her power to destroy the American alliance with France or render it useless to the French. Franklin was outraged by the manifesto; in a letter to Hartley he described it as an “exterminating Proclamation.” Moreover, this satire, with its discussion of bounties to be paid for atrocities, is reminiscent of a later satiric effort known to be Franklin’s: the celebrated April, 1782, “Supplement to the Boston Independent Chronicle.” As is our custom with a literary piece which might have been his, we print it and leave open the question of authorship.
 
Conseils aux Ministres Anglois pour donner à la proclamation ou manifeste du 3 Octobre encore plus d’efficacité.
[c. December 22, 1778]
Comme il paroît que la désolation de l’Amérique est le systeme favori de notre Ministere, & que suivant les termes du Docteur Ferguson dans la proclamation du 3 Octobre, on cherche sur-tout à détruire tout ce qui peut rendre ce pays de quelque utilité aux François nos ennemis, les moyens suivans m’ont paru les plus propres à remplir un objet si désirable.
Il faut d’abord que les troupes qu’on embarquera au Printems prochain pour les Colonies, ne soient composées que d’Ecossois, d’Allemands & de Russes. Mais quelque penchant naturel qu’une pareille armée puisse avoir pour la dévastion, il convient de le provoquer encore par un stimulant plus actif, qui consiste à ne lui point donner de subsistance reglée; on y suppléera par des gratifications attachées aux différens services qu’on attend de ces troupes. Ces encouragemens pourroient être reglés de la maniere suivante.


Pour l’incendie d’une Ville qui auroit au moins 1000 mai-sons, pourvû qu’il n’en reste point qui ne soient entierement consommées, il sera donné à la division qui aura eu la gloire de cette expé-dition, la somme de cinq mille livres, pour être parta-gés entre les Officiers & les Soldats, ci
5,000




  Pour la destruction d’un Village ou d’un Hameau de 200 maisons au moins, pour-vû que les Habitans de tout âge & de tout sexe soient mis à mort, si non par le feu, au moins par le fer, mille livres, ci
1,000




Pour chaque acre de grain sur pied détruit, ci
3




Pour chaque millier de pieces de bétail, dito
5




Pour chaque Ferme avec ses appartenances, ditto
10




Pour chaque millier de pieds d’arbres coupés
4




Pour chaque moulin en-tierement démoli
2




Pour le crâne d’un homme
1




Pour celui d’une femme
2
2



Pour celui d’un enfant à la mamelle
2
12
6


Pour celui d’une femme enceinte
3
3



Pour celui d’un Membre du Congrès
30




Pour celui du Général Gates
500




Pour celui du Général Washington
5,000




Pour empoisonner un puits
60




Pour submerger un District qui auroit au moins 25 milles de circonférence
30





Pour chaque ballot de marchandises pestiferées envoyé à Boston où à Philadelphie
300




Pour chaque centaine de chiens enragés lâchés dans le pays
20




Pour chaque Lion, Tigre ou Léopard, ditto
50




Pour chaque paire d’Inquisiteurs qu’on pourra y jetter
1,000




Pour chaque fille du Palais Royal ou de Drurylane qui y sera transportée
300




Pour la démolition d’un port
100




Pour obstruer la navigation d’une riviere
200




A ces encouragemens l’Archevêque d’York ajoutera de sa cassette les douceurs écclésiastiques suivantes.





Pour chaque Ecclésiastique non conformiste brûlé vif au poteau
500




Pour chaque Temple (Meeting house) de Quaker
1,000




Pour chaque Quaker noyé immédiatement après son Baptême
10




Les Ministres n’éprouveront sûrement aucun remords de conscience à faire la guerre de cette maniere honnête. En effet, quoiqu’elle pût mériter la censure de quelques ames timorées, tels que les Grotius & les Burlamaqui, il leur suffit d’avoir été assurés par le Lord Suffolk, en plein Parlement, que ce sont des moyens tout simples que Dieu & la nature ont mis entre leurs mains pour l’extirpation des rebelles.
Signé, Le Fer & le Feu.
